DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “plurality of groups of four time-of-flight pixel cells arranged substantially in a quincunx pattern throughout the pixel array” in claims 2 and 16 is a relative term which renders the claim indefinite. The term “arranged substantially in a quincunx pattern throughout the pixel array” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The arrangement of “plurality of groups of four time-of-flight pixel cells... throughout the pixel array” is therefore indefinite.

The term “plurality of single time-of-flight pixel cells sparsely arranged throughout the pixel array” in claims 3 and 17 is a relative term which renders the claim indefinite. The term “sparsely arranged throughout the pixel array” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The arrangement of “plurality of groups of four time-of-flight pixel cells... throughout the pixel array” is therefore indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15, 19 and 20 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Pau Stanley [US 20200182988 A1].
Regarding claim 15, Pau teaches:
15. An image sensor comprising a pixel array (i.e. FIG. 4(A) illustrates a polarization ToF system in accordance with an exemplary embodiment- ¶0035, fig. 4(A)) that includes:
a plurality of polarization pixel cells (i.e. a polarizer filter array 434- ¶0038); and
(i.e. an image sensor 435 (e.g., a CMOS image sensor array)-¶0038 ... By measuring the angle of reflected polarized light as a function of time, the delay of the polarized light can be measured and the distance to the object can be calculated, as discussed earlier in this document- ¶0040).

Regarding claim 19, Pau teaches all the limitations of claim 15 and Pau further teaches:
wherein the plurality of polarization pixel cells includes groups of four polarization pixel cells arranged in two-by-two squares (i.e. see figs. 7(b-c)).

Regarding claim 20, Pau teaches all the limitations of claim 19 and Pau further teaches:
wherein a first polarization pixel cell of each group of four polarization pixel cells is associated with polarization wires oriented in a first direction (i.e. linear polarizer 721- fig. 7(c)); 
wherein a second polarization pixel cell of each group of four polarization pixel cells is associated with polarization wires oriented in a second direction (i.e. linear polarizer 722- fig. 7(c)); 
wherein a third polarization pixel cell of each group of four polarization pixel cells is associated with polarization wires oriented in a third direction (i.e. linear polarizer 723- fig. 7(c)); and 
wherein a fourth polarization pixel cell of each group of four polarization pixel cells is associated with polarization wires oriented in a fourth direction (i.e. linear polarizer 724- fig. 7(c))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 12, 13 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Tianjia Sun et al. [US 20160010986 A1] in view of Tomonari Yoshida et al. [Improving Time-of-Flight Sensor for Specular Surfaces with Shape from Polarization- Incorporated by reference [13] S. K. Nayar, X.-S. Fang, and T. Boult, “Separation of reflection components using color and polarization”].
Regarding claim 1, Tianjia teaches:
(i.e. Methods and apparatuses for acquiring time of flight and depth information using a 3D time of flight sensor are disclosed- ¶0018), comprising: 
an image sensor comprising a pixel array (i.e. a time of flight pixel array 112- ¶0022), wherein the pixel array includes: 
a plurality of time-of-flight pixel cells (i.e. time of flight pixel array 112 includes a plurality of time of flight pixel cells arranged in a two dimensional array- ¶0022); 
a light source configured to emit light pulses (i.e. a light source 102 that emits light pulses, which are illustrated as emitted light 104 in FIG. 1- ¶0022) to an object (i.e. object 106- fig. 1); 
control circuitry coupled to the light source and the pixel array (i.e. control circuitry 116- fig. 1) configured to synchronize a timing of emission of the light pulses with sensing of photons reflected from the object by the plurality of time-of-flight pixel cells (i.e. a sync signal 114 is generated by control circuitry 116 coupled to time of flight pixel array 112, which synchronizes the pulses of emitted light 114 with corresponding signals that control the plurality of pixel- ¶0022) to generate depth information(i.e. the time of flight information can then be used to determine the distance or depth information to the object 706 in accordance with the teachings of the present invention- ¶0054).
However, Tianjia does not teach explicitly:
a plurality of polarization pixel cells;
function logic configured to: 
determine a set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells; and 
disambiguate the set of ambiguous surface normals using the depth information to generate a three-dimensional shape image.
In the same field of endeavor, Tomonari teaches:
(i.e. the experiments were performed by the single ToF sensor (TED TB-7Z-TCDK-GC2) [21] with the linear polarizer (ThorlabsLPNIRE100B). The angles of the linear polarizer were 0◦, 45◦, 90◦, 135◦. - ¶0014);
function logic (i.e. controlling electronics 103- ¶0053) configured to: 
determine a set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells (i.e. obtain the normals for each pixel, we change an angle of a linear polarizer mounted in front of the camera and acquire multiple polarization images- page 1559, ¶2.1); and 
disambiguate (i.e. we propose a new depth reconstruction framework for specular objects that combines ToF cues and Shape from Polarization (SfP)- Abstract) the set of ambiguous surface normals using the depth information (i.e. 2.4. Absolute depth from SfP normal- page 1560, ¶2.4) to generate a three-dimensional shape image (i.e. Finally, the absolute depth values are refined with             
                
                    
                        D
                    
                    ^
                
            
        ,             
                
                    
                        s
                    
                    ^
                
            
         and             
                
                    
                        t
                    
                    ^
                
            
        - page 1560, ¶2.1, equations 9-10... Fig. 1. In this paper, we propose a new algorithm that transforms (a) a raw ToF depth image with huge holes due to specular surfaces to (b) a fully reconstructed depth image utilizing polarizations cues- fig. 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tianjia with the teachings of Tomonari to enhance the ToF sensor to estimate depth of specular surfaces (Tomonari- page 1558, ¶1).

Regarding claim 8, Tianjia and Tomonari teach all the limitations of claim 1 and Tianjia further teaches:
wherein each time-of-flight pixel cell (i.e. pixel 218- fig. 2) includes:
a photosensor to sense photons reflected from the object(i.e. a photosensor to sense photons reflected from an object- ¶Abstract); and
(i.e. Pixel support circuitry 249 includes charging control logic 222, controllable current source 226, capacitor 232, reset circuit 234, output switch 242, row select switch 243 and amplifier 238- ¶0025) including:
charging control logic coupled to the photosensor to detect when the photosensor senses the photons reflected from the object (i.e. pixel 218 also includes charging control logic 222 coupled to the photosensor 220 to detect when the photosensor 220 senses the photons of reflected light 208 that are reflected from the object- ¶0026), wherein the charging control logic is further coupled to receive timing signals representative of when light pulses are emitted from the light source to the object(i.e. Charging control logic 222 is further coupled to receive timing signals 224, which in the example may be representative of when light pulses 104 are emitted from the light source 102 to the object 106, and therefore enable pixel 218 to be synchronized with light source 102 in accordance with the teachings of the present invention- ¶0026);
a controllable current source coupled to provide a charge current in response to a time of flight signal coupled to be received from the charging control logic (i.e. a controllable current source 226 is coupled to provide a charge current ICHARGE 228 in response to a time of flight signal 230 coupled to be received from the charging control logic 222- ¶0027), wherein the time of flight signal is representative of a time of flight of each one of the light pulses emitted from the light source until the photosensor senses a respective one of the photons reflected from the object (i.e. the time of flight signal 230 is generated by charging control logic 222, and is representative of the time of flight for the round trip travel of each one of the light pulses 104 emitted from the light source 102 until the photosensor 220 senses a respective one of the photons of the reflected light 208 reflected from the object 106 in accordance with the teachings of the present invention- ¶0027);
a capacitor coupled to receive the charge current from the controllable current source in response to the time of flight signal (i.e. an energy storage device illustrated for example as a capacitor 232 is coupled to receive the charge current ICHARGE 228 from the controllable current source 226 in response to the time of flight signal 230- ¶0028), wherein a voltage on the capacitor is representative of a round trip distance to the object(i.e. As a result, a voltage V accumulated on the capacitor 232 is representative of a round trip distance D to the object 106 in accordance with the teachings of the present invention- ¶0028); and
a reset circuit coupled to reset the voltage on the capacitor after being charged a plurality number of times by the controllable current source in response to the time of flight signal (i.e. a reset circuit 234 is coupled to capacitor 232 to reset the accumulated voltage V on the capacitor 232 in response to a reset capacitor signal 236 after capacitor 232 is charged a plurality of n times by the controllable current source 226 in response to the time of flight signal 230 in accordance with the teachings of the present invention- ¶0028).

Regarding claim 9, apparatus claim 9 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 9 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 12, Tianjia and Tomonari teach all the limitations of claim 9 and Tianjia further teaches:
wherein each time-of-flight pixel cell (i.e. pixel 218- fig. 2) includes:
further comprising generating the depth information using the signals from the plurality of time-of-flight pixel cells of the image sensor (i.e. A method of determining a round trip distance to an object utilizing time of flight- claim 27) by:
emitting light pulses to the external scene from a light source(i.e. emitting light pulses to an object from a light source at a first frequency- Claim 27);
(i.e. charging a capacitor in response to the light pulses being emitted from the light source at the first frequency);
sensing photons reflected from the object (i.e. sensing photons reflected from the object- claim 27);
discontinue charging the capacitor in response to the sensing of the photons reflected from the external scene (i.e. discontinue charging the capacitor in response to the sensing of the photons reflected from object- claim 27);
measuring a first voltage on the capacitor after the capacitor is charged a plurality of n times in response to the light pulses being emitted from the light source(i.e. measuring a first voltage on the capacitor after the capacitor is charged a plurality of n times in response to the light pulses being emitted from the light source at the first frequency- claim 27); and
determining the depth information in response to the first measured voltage on the capacitor.(i.e. determining a round trip distance to the object in response to the first measured voltage on the capacitor- claim 27)

Regarding claim 13, Tianjia and Tomonari teach all the limitations of claim 9 and Tianjia further teaches:
	further comprising synchronizing a timing of emission of the light pulses from the light source with sensing of photons reflected from the external scene (i.e. a sync signal 114 is generated by control circuitry 116 coupled to time of flight pixel array 112, which synchronizes the pulses of emitted light 114 with corresponding signals that control the plurality of pixel- ¶0022).

Regarding claim 14, Tianjia and Tomonari teach all the limitations of claim 9.

wherein disambiguating the set of ambiguous surface normals using the depth information to generate the three-dimensional shape image includes:
determining a set of rough surface normals using the depth information;
determining an operator that minimizes a difference between the set of rough surface normals and the set of ambiguous surface normals; and
using the operator to disambiguate the ambiguous surface normals.
In the same field of endeavor, Tomonari teaches:
wherein disambiguating the set of ambiguous surface normals using the depth information to generate the three-dimensional shape image includes:
determining a set of rough surface normal (i.e. normal calculation- fig. 1) using the depth information (i.e. In this paper, we propose a new algorithm that transforms (a) a raw ToF depth image with huge holes due to specular surfaces to (b) a fully reconstructed depth image utilizing polarizations cues- Fig. 1);
determining an operator that minimizes a difference between the set of rough surface normals and the set of ambiguous surface normal (i.e. equation 8); and
using the operator to disambiguate the ambiguous surface normal (i.e. To obtain the zenith angles, we need a refractive index of the object... we yield refractive index             
                
                    
                        n
                    
                    ^
                
            
         by solving the non-linear least squares problem from equation 8- page 1560, ¶2.3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tianjia with the teachings of Tomonari to enhance the ToF sensor to estimate depth of specular surfaces (Tomonari- page 1558, ¶1).

Claims 2 and 4 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Tianjia Sun et al. [US 20160010986 A1] in view of Tomonari Yoshida et al. [Improving Time-of-Flight Sensor for Specular Surfaces with Shape from Polarization- Incorporated by reference [13] S. K. Nayar, X.-S. Fang, and T. Boult, “Separation of reflection components using color and polarization] and further in view of Jin Young-gu et al. [US 20140347442 A1].
Regarding claim 3, Tianjia and Tomonari teach all the limitations of claim 1.
However, Tianjia and Tomonari do not teach explicitly:
wherein the plurality of time-of-flight pixel cells includes a plurality of groups of four time-of-flight pixel cells arranged substantially in a quincunx pattern throughout the pixel array.
In the same field of endeavor, Jin teaches:
wherein the plurality of time-of-flight pixel cells includes a plurality of groups of four time-of-flight pixel cells (i.e. The depth pixel 120bT4 may have, but not limited to, the 4-tap pixel structure- ¶0059) arranged substantially in a quincunx pattern throughout the pixel array (i.e. see fig. 4a).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tianjia and Tomonari with the teachings of Jin to accurately detect shape information of a surface of an object as well as depth information of the object (Lee- ¶0004).

Regarding claim 4, Tianjia and Tomonari teach all the limitations of claim 1.
However, Tianjia and Tomonari do not teach explicitly:
wherein the plurality of time-of-flight pixel cells are arranged in a center of the pixel array and are surrounded by the plurality of polarization pixel cells.
In the same field of endeavor, Lee teaches:
wherein the plurality of time-of-flight pixel cells are arranged in a center of the pixel array and are surrounded by the plurality of polarization pixel cells (i.e. see figs. 2c, 3c,).
(Lee- ¶0004).

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Tianjia Sun et al. [US 20160010986 A1] in view of Tomonari Yoshida et al. [Improving Time-of-Flight Sensor for Specular Surfaces with Shape from Polarization- Incorporated by reference [13] S. K. Nayar, X.-S. Fang, and T. Boult, “Separation of reflection components using color and polarization] and further in view of Hardegger Martin et al. [US 20120105823 A1].
Regarding claim 3, Tianjia and Tomonari teach all the limitations of claim 1.
However, Tianjia and Tomonari do not teach explicitly:
wherein the plurality of time-of-flight pixel cells includes a plurality of single time-of-flight pixel cells sparsely arranged throughout the pixel array.
In the same field of endeavor, Martin teaches:
wherein the plurality of time-of-flight pixel cells includes a plurality of single time-of-flight pixel cells (i.e. pixel 350 is employed to operate as a ToF sensor- ¶0033) sparsely arranged throughout the pixel array (i.e. see fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tianjia and Tomonari with the teachings of Martin so that ToF sensor and color sensor can operate in isolation or in combination (Martin- ¶0033).

Claims 5-7 and 10-11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Tianjia Sun et al. [US 20160010986 A1] in view of Tomonari Yoshida et al. [Improving Time-of-Flight Sensor for Specular Surfaces with Shape from Polarization- Incorporated by reference [13] S. K. Nayar, X.-S. Fang, and T. Boult, “Separation of reflection components using color and polarization] and further in view of Pau Stanley [US 20200182988 A1].
Regarding claim 5, Tianjia and Tomonari teach all the limitations of claim 1.
However, Tianjia and Tomonari do not teach explicitly:
wherein the plurality of polarization pixel cells includes groups of four polarization pixel cells arranged in two-by-two squares.
In the same field of endeavor, Pau teaches:
wherein the plurality of polarization pixel cells includes groups of four polarization pixel cells arranged in two-by-two squares (i.e. see figs. 7(b-c)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tianjia and Tomonari with the teachings of Pau to permit more accurate identification and differentiation of materials compared with merely measuring the reflectance at one wavelength(Pau- ¶0049).

Regarding claim 6, Tianjia, Tomonari and Pau teach all the limitations of claim 5.
However, Tianjia and Tomonari do not teach explicitly:
wherein a first polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a first direction; 
wherein a second polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a second direction; 
wherein a third polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a third direction; and

In the same field of endeavor, Pau teaches:
wherein a first polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a first direction (i.e. linear polarizer 721- fig. 7(c)); 
wherein a second polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a second direction (i.e. linear polarizer 722- fig. 7(c)); 
wherein a third polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a third direction (i.e. linear polarizer 723- fig. 7(c)); and
wherein a fourth polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a fourth direction  (i.e. linear polarizer 724- fig. 7(c)). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tianjia with the teachings of Tomonari to enhance the ToF sensor to estimate depth of specular surfaces (Tomonari- page 1558, ¶1).

Regarding claim 7, Tianjia, Tomonari and Pau teach all the limitations of claim 6.
However, Tianjia does not teach explicitly:
wherein determining the set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells includes, for each group of four polarization pixel cells:
determining a degree of linear polarization (DoLP) value based on signals generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell;

using the DoLP value and AoLP value to determine an ambiguous surface normal for the polarization pixel cell.
In the same field of endeavor, Tomonari teaches:
wherein determining the set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells includes, for each group of four polarization pixel cells (i.e. The normal is defined by an azimuth angle ψ, which represents an orientation of a plane of incidence, and a zenith angle θ, which represents an angle between the normal and a view axis of a camera-page 1559, ¶2.1):
determining a degree of linear polarization (DoLP) value based on signals (i.e. ϕ is a phase angle of polarization... Imax; Imin and ϕ are calculated by solving a system of linear equations [13]– Page 1559, ¶2.1) generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell(i.e. 4× polarization images- fig. 2... The angles of the linear polarizer were 0◦, 45◦, 90◦, 135◦- page 1560, ¶3);
determining an angle of linear polarization (AoLP) value based on signals (i.e. Ф is the angle of the linear polarizer – Page 1559, ¶2.1) generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell(i.e. 4x polarization images- fig. 2... The angles of the linear polarizer were 0◦, 45◦, 90◦, 135◦- page 1560, ¶3); and
using the DoLP value and AoLP value to determine an ambiguous surface normal for the polarization pixel cell (To obtain the normals for each pixel, we change an angle of a linear polarizer mounted in front of the camera and acquire multiple polarization images. A pixel value of the images is defined equation (1) where Ф is the angle of the linear polarizer, ϕ is a phase angle of polarization, Imax and Imin express a maximum value and a minimum value of the observation while rotating the linear polarizer respectively...  ψ equals to ϕ or ϕ + π if the observation is dominated by diffuse reflection. If the observation is dominated by specular reflection, ψ have             
                
                    
                        π
                    
                    
                        2
                    
                
            
         -shift from ϕ or ϕ + π- page 1559, ¶2.1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tianjia with the teachings of Tomonari to enhance the ToF sensor to estimate depth of specular surfaces (Tomonari- page 1558, ¶1).

Regarding claim 10, apparatus claim 10 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore apparatus claim 10 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.  
Regarding claim 11, apparatus claim 11 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore apparatus claim 11 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.  

Claims 16 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Pau Stanley [US 20200182988 A1] in view of Jin Young-gu et al. [US 20140347442 A1].
Regarding claim 16, Pau teach all the limitations of claim 15.
However, Pau do not teach explicitly:
wherein the plurality of time-of-flight pixel cells includes a plurality of groups of four time-of-flight pixel cells arranged substantially in a quincunx pattern throughout the pixel array.
In the same field of endeavor, Jin teaches:
(i.e. The depth pixel 120bT4 may have, but not limited to, the 4-tap pixel structure- ¶0059) arranged substantially in a quincunx pattern throughout the pixel array (i.e. see fig. 4a).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Pau with the teachings of Jin to accurately detect shape information of a surface of an object as well as depth information of the object (Lee- ¶0004).

Regarding claim 18, Pau teaches all the limitations of claim 15.
However, Pau does not teach explicitly:
wherein the plurality of time-of-flight pixel cells are arranged in a center of the pixel array and are surrounded by the plurality of polarization pixel cells.
In the same field of endeavor, Lee teaches:
wherein the plurality of time-of-flight pixel cells are arranged in a center of the pixel array and are surrounded by the plurality of polarization pixel cells (i.e. see figs. 2c, 3c,).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Pau with the teachings of Jin to accurately detect shape information of a surface of an object as well as depth information of the object (Lee- ¶0004).

Claim 17 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Pau Stanley [US 20200182988 A1] in view of Hardegger Martin et al. [US 20120105823 A1].
Regarding claim 17, Pau teaches all the limitations of claim 15.
However, Pau does not teach explicitly:
wherein the plurality of time-of-flight pixel cells includes a plurality of single time-of-flight pixel cells sparsely arranged throughout the pixel array.

wherein the plurality of time-of-flight pixel cells includes a plurality of single time-of-flight pixel cells (i.e. pixel 350 is employed to operate as a ToF sensor- ¶0033) sparsely arranged throughout the pixel array (i.e. see fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Pau with the teachings of Martin so that ToF sensor and color sensor can operate in isolation or in combination (Martin- ¶0033.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488